 



Exhibit 10.18
MONEYGRAM INTERNATIONAL, INC.
SPECIAL EXECUTIVE SEVERANCE PLAN (TIER I)
     1. PURPOSE: To provide management continuity by inducing selected
executives to remain in the employ of MoneyGram International, Inc. (the
“Corporation”) or one of its subsidiaries following the consummation of the
transactions described in the Amended and Restated Purchase Agreement dated
March 16 (the “Purchase Agreement”) (the “Purchase”), among the Corporation and
certain “Investors” (as defined in the Purchase Agreement). This Special
Executive Severance Plan (Tier I) (this “Plan”) shall be effective on and
following the date of the “Closing” (as defined in the Purchase Agreement) (the
“Effective Date”).
     2. OBJECTIVES: To ensure that, following the Purchase, certain executives
may be available to be called upon to assist and advise management and the Board
of Directors (the “Board”) of the Corporation, and to take such other actions as
management or the Board might determine reasonably appropriate and in the best
interests of the Corporation and its shareholders.
     3. PARTICIPATION: Participation in this Plan will be limited to those
persons (each referred to herein as a “Participant”) who are, as of the
Effective Date, included as participants in the Amended and Restated MoneyGram
International, Inc. Executive Severance Plan (Tier I) (the “Tier I Plan”) by
virtue of being designated as “Executives” (as defined in the Tier I Plan),
except for the person who, as of the Effective Date, holds the position of Chief
Investment Officer, who shall not be a Participant in this Plan. Each such
Participant’s participation shall be evidenced by a certificate (“Certificate”)
issued by the Corporation, each of which is incorporated herein by reference as
if set forth in its entirety. In the event a Participant shall become ineligible
hereunder, his or her Certificate shall be surrendered promptly to the
Corporation.
     4. DEFINITIONS:
          (a) For purposes of this Plan, “Cause” with respect to a Participant
shall mean:
     (i) The willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Corporation or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
improvement is delivered to the Participant by the Board of the Company (the
“Board”) or the Chief Executive Officer of the Corporation which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Participant has not substantially performed the Participant’s duties,
or
     (ii) The willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Corporation.
For purposes of this Section 4(a), no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s

 



--------------------------------------------------------------------------------



 



action or omission was in the best interests of the Corporation. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Corporation or based upon the advice of counsel for the
Corporation shall be conclusively presumed to be done, or omitted to be done, by
the Participant in good faith and in the best interests of the Corporation. The
cessation of employment of the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board (excluding the Participant, if he or she
is a member of the Board) at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good-faith opinion of the Board, the
Participant is guilty of the conduct described in subparagraph (i) or
(ii) above, and specifying the particulars thereof in detail.
          (b) For purposes of this Plan, “Good Reason” with respect to a
Participant shall mean:
     (i) The assignment to the Participant of any duties inconsistent in any
respect with the Participant’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities immediately prior
to the Effective Date, or any other action by the Corporation or any of its
subsidiaries which results in a diminution in such position, authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the
Corporation or the applicable subsidiary promptly after receipt of notice
thereof given by the Participant;
     (ii) Any reduction of the Participant’s base salary, annual bonus,
incentive opportunities, retirement benefits, welfare or fringe benefits below
the highest level enjoyed by the Participant during the 120-day period prior to
the Effective Date;
     (iii) The Corporation’s or one of its subsidiaries’ requiring the
Participant to be based at any office or location other than that at which he or
she was based immediately prior to the Effective Date or the Corporation’s or
one of its subsidiaries’ requiring the Participant to travel to a substantially
greater extent than required immediately prior to the Effective Date;
     (iv) Any purported termination by the Corporation or one of its
subsidiaries of the Participant’s employment otherwise than as expressly
permitted by this Plan; or
     (v) Any failure by the Corporation to comply with and satisfy Section 11(c)
of this Plan. For purposes of this Plan, any good-faith determination of

-2-



--------------------------------------------------------------------------------



 



“Good Reason” made by a Participant shall be conclusive with respect to that
Participant.
          (c) For purposes of this Plan, “Separation from Service” with respect
to a Participant shall mean a “separation from service” as such term is defined
under section 409A of the Internal Revenue Code and rules, regulations, and
guidance thereunder.
          (d) For purposes of this Plan, “Specified Employee” with respect to a
Participant shall mean a “Specified Employee” as defined under the MoneyGram
International, Inc. Policy Defining Specified Employees.
     5. ELIGIBILITY FOR BENEFITS: Benefits as described in Section 6 shall be
provided in the event that the Participant incurs a Separation from Service with
the Corporation and its subsidiaries:
          (a) Involuntarily by the Corporation or the applicable subsidiaries
without Cause (a “Without Cause Separation”); or
          (b) By the Participant for Good Reason (a “Good Reason Separation”);
provided that either such separation occurs within twenty-four months after the
Effective Date; and provided, further, that in no event shall a separation as a
consequence of a Participant’s death, disability, or Retirement (as defined in
the next sentence) entitle a Participant to benefits under this Plan.
“Retirement” shall mean the Participant’s voluntary retirement at or after his
normal retirement date under the Corporation’s or a subsidiary’s retirement plan
or, if the Participant does not participate in any such plan that provides for a
normal retirement date, at or after age 65.
     6. BENEFIT ENTITLEMENTS:
          (a) Lump Sum Payment: Upon the Participant’s Separation from Service
(or, in the case of a Specified Employee, upon the first day of the seventh
month following the Participant’s Separation from Service), the Corporation or
the applicable subsidiary will pay to the Participant as compensation for
services rendered a lump sum cash amount (subject to any applicable payroll or
other taxes required to be withheld) equal to (i) the sum of (x) Participant’s
highest annual salary fixed during the period Participant was an employee of the
Corporation or any of its subsidiaries, plus (y) the greater of (A) the largest
amount awarded to the Participant in a year as cash bonus (whether or not
deferred and regardless of deferral election) under the Corporation’s Management
Incentive Plan during the four fiscal years preceding the Participant’s last day
of employment or, if the Participant has not been employed for at least four
full fiscal years, all of the completed full fiscal years during which the
Participant has been employed or (B) the target bonus under the Corporation’s
Management Incentive Plan for the fiscal year in which the Effective Date
occurs, plus (z) the greater of (I) the largest amount awarded to the
Participant in a year as cash bonus (whether or not deferred and regardless of
deferral election) under the Corporation’s Performance Unit Incentive Plan
during the four fiscal years preceding the Participant’s last day of employment
or, if the Participant has not been employed for at least four full fiscal
years, all of the completed full fiscal years during which the

-3-



--------------------------------------------------------------------------------



 



Participant has been employed, (II) the aggregate value of shares when earned
during a performance period under any performance-related restricted stock award
during the four fiscal years preceding the Participant’s last day of employment
or, if the Executive has not been employed for at least four full fiscal years,
all of the completed full fiscal years during which the Participant has been
employed or (III) the aggregate value at the time of grant of the target shares
awarded under the Corporation’s performance-related restricted stock programs
for the fiscal year in which the Effective Date occurs, multiplied by (ii) three
times a fraction, the numerator of which is 36 minus the number of full months
from the Effective Date through the last day of the Participant’s employment,
and the denominator of which is 36.
          (b) Employee Plans: The Participant’s participation in the following
employee plans of the Corporation, or the applicable subsidiary, if any,
immediately prior to the Effective Date shall be continued by the Corporation or
the applicable subsidiary in accordance with the following:
     (i) Severance Period. For purposes of this Section, “Severance Period”
means three years times a fraction, the numerator of which is 36 minus the
number of full months from the Effective Date through the last day of the
Participant’s employment, and the denominator of which is 36, from the date of
separation (or until his death or normal retirement date, whichever is sooner).
     (ii) Group Medical and Dental Insurance. During the Severance Period, the
Corporation, or the applicable subsidiary, shall continue to provide group
medical and dental insurance coverage under one or more of its group medical and
dental insurance plans as if the Participant were still employed, and the
Participant shall be required to pay no more for such coverage than the
Participant would have been required to pay had the Participant continued in
active employment. Notwithstanding the foregoing, to the extent that the
Severance Period extends beyond any post-separation continuation period required
under the Consolidated Omnibus Budget Reconciliation Act of 1986 or applicable
state law (“COBRA”), then from the expiration of the COBRA period until the
expiration of the Severance Period, the Corporation, or the applicable
subsidiary, shall use its reasonable best efforts to continue group coverage on
the same terms; provided, however, that if it determines that such continued
coverage under a group plan would jeopardize the tax-qualified status of the
plan, it shall have the right to discontinue such coverage and use its
reasonable best efforts to obtain for the Participant comparable individual
coverage, and the Participant shall be required to pay no more for such coverage
than the Participant would have been required to pay had the Participant
continued in active employment.
     (iii) Basic and Supplemental Life Insurance. During the Severance Period,
the Corporation, or the applicable subsidiary, shall continue to provide basic
and supplemental life insurance coverage on the same terms as if the Participant
were still employed, and the Participant shall be required to pay no more for
such coverage than the Participant would have been required to pay had the
Participant continued in active employment.

-4-



--------------------------------------------------------------------------------



 



     (iv) Automobile, Club Membership and Financial Counseling. During the
Severance Period, the Participant shall be permitted to participate in the
Corporation’s, or the applicable subsidiary’s, automobile, club membership and
financial counseling benefits, subject to a dollar limit applicable for each
taxable year of the Participant that overlaps, either in whole or in part, with
the Severance Period. The dollar limit shall equal the product of (1) the
annualized value of the automobile, club membership and financial counseling
benefits being used by the Participant as of the Effective Date (or, if greater,
the value of such benefits being used as of the Separation from Service), as
then determined by the Corporation in good faith, times (2) a fraction, the
numerator of which is the number of days in the taxable year that overlap with
the Severance Period, and the denominator of which is 365.
     (v) Reimbursements in Lieu of Benefits in Kind. The Corporation, or the
applicable subsidiary, may require the Participant to pay the full premiums or
costs with respect to the foregoing benefits provided under this paragraph (b),
and the Corporation, or the applicable subsidiary, shall reimburse the
Participant for the amount in excess of what the Participant would be required
to pay had he continued in active employment. Such reimbursements shall be paid
from time to time in accordance with applicable company practices, but in all
events no later than the end of the Participant’s taxable year next following
the taxable year in which the expense was incurred.
     (vi) Tax Gross-Ups. In addition to the foregoing, the Corporation, or the
applicable subsidiary, shall reimburse the Participant for the tax cost arising
from income imputed to the Participant due to the provision of medical, dental
and life insurance coverage under this paragraph (b) (or income arising from the
reimbursement of premiums paid by the Participant with respect to such
insurance), but not for the perquisites under subparagraph (iv) except to the
extent that the Participant would be entitled to reimbursement for taxes if he
had continued in active employment. All reimbursements for taxes provided under
this subparagraph shall be paid from time to time in accordance with applicable
company practices, but in all events no later than the end of the Participant’s
taxable year next following the taxable year in which the Participant remits the
related taxes.
     (vii) Delay for Specified Employees. If the Participant is a Specified
Employee, to the extent that the Participant’s right to (1) life insurance
coverage under subparagraph (iii) (or reimbursements for the cost of such
coverage, as applicable) or (2) taxable perquisites under subparagraph (iv) (or
reimbursements for expenses incurred, as applicable) is taxable to the
Participant, he or she shall pay for such coverage or benefits for the first six
months following his or her Separation from Service and shall be reimbursed for
such payments on the first day of the seventh month following his or her
Separation from Service to the extent required under section 409A of the
Internal Revenue Code. If the Participant is a Specified Employee, any tax
gross-up payable under subparagraph (vi) within the first six months following
the Participant’s Separation from

-5-



--------------------------------------------------------------------------------



 



Service shall be delayed to the first day of the seventh month following the
Participant’s Separation from Service to the extent required under section 409A
of the Internal Revenue Code.
          (c) Special Retirement Benefits under the Supplemental Pension Plan:
If the Participant is, immediately prior to his or her Separation from Service,
an active participant accruing benefits under the MoneyGram Supplemental Pension
Plan (“SERP”), then the Participant or his or her beneficiaries shall be paid
special retirement benefits under the SERP as and when the Participant or such
beneficiaries become entitled to receive benefits under the SERP, equal to the
excess of (i) the retirement benefits that would be payable to the Participant
or such beneficiaries under the SERP if the Participant’s employment had
continued during the Severance Period, assuming all of his accrued benefits
under the SERP (including those attributable to the Severance Period) were fully
vested, and his final average compensation was equal to the Deemed Final Average
Compensation, as defined below, over (ii) the total benefits actually payable to
the Participant or his or her beneficiaries under the SERP. “Deemed Final
Average Compensation” means the Participant’s final average compensation
computed in accordance with the SERP, except that the amount specified in
Section 6(a) shall be considered as having been paid to the Participant as
“compensation” in equal monthly installments during the Severance Period. All
special retirement benefits under the SERP shall be unfunded and payable solely
from the general assets of the Corporation or its appropriate subsidiary, and
are not intended to meet the qualification requirements of Section 401 of the
Internal Revenue Code. The amount of the special retirement benefits under the
SERP shall be determined using actuarial assumptions no less favorable to the
Participant than those used in the Corporation’s qualified Retirement Plan
immediately prior to the Effective Date.
          (d) Outplacement: The Participant shall be provided with reasonable
outplacement benefits in accordance with those offered to Participants
immediately prior to the Effective Date, but in no event extending beyond the
Participant’s second taxable year following the taxable year in which his or her
Separation from Service occurs.
          (e) Minimum Benefit Entitlement: Notwithstanding anything to the
contrary in this Section 6, and except as provided in Section 7(a), in no event
shall a Participant’s severance benefits under this Plan be less than the
benefits (if any) such Participant would have received in accordance with the
severance policy of the Corporation or applicable subsidiary in effect
immediately prior to the Effective Date.
     7. TAXES: (a) Anything in this Plan to the contrary notwithstanding, and
except as set forth below, in the event that it shall be determined that any of
a Participant’s Payments hereunder would be subject to the Excise Tax, then the
Participant shall be entitled to receive an additional payment (the “Gross-Up
Payment”) in an amount such that, after payment by the Participant of all taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such Payments.
Notwithstanding the foregoing provisions of this Section 7(a), if it shall be
determined that the Participant is entitled to the Gross-Up Payment, but that
the Parachute Value of all Payments does not exceed 110% of the Participant’s
Safe Harbor Amount, then no Gross-Up Payment shall be made to the Participant
and the amounts payable under this Plan shall be reduced so that the Parachute
Value of all of

-6-



--------------------------------------------------------------------------------



 



such Participant’s Payments, in the aggregate, equals the Participant’s Safe
Harbor Amount. The reduction of the amounts payable hereunder, if applicable,
shall be made by first reducing the Participant’s Payments under Section 6(a),
unless an alternative method of reduction is elected by the Participant, and in
any event shall be made in such a manner as to maximize the Value of all
Payments actually made to the Participant. For purposes of reducing the Payments
to the Safe Harbor Amount, only amounts payable under this Plan (and no other
Payments) shall be reduced. If the reduction of the amounts payable under this
Plan would not result in a reduction of the Parachute Value of all Payments to
the Participant’s Safe Harbor Amount, no amounts payable to such Participant
under this Plan shall be reduced pursuant to this Section 7(a), and the Gross-Up
Payment shall be made to the Participant. The Corporation’s obligation to make
Gross-Up Payments under this Section 7 shall not be conditioned upon the
Participant’s Separation from Service.
          (b) Determination By Accountant. Subject to the provisions of
Section 7(c)(ii), all determinations required to be made under this Section 7,
including whether and when a Gross-Up Payment to any Participant is required,
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Corporation’s auditor or
another nationally recognized accounting firm appointed by the Corporation (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the
transaction which results in the application of the Excise Tax, the Participant
may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). The Accounting Firm shall provide detailed
supporting calculations both to the Corporation and the Participant within 15
business days of the receipt of notice from the Participant that there has been
a Payment, or such earlier time as is requested by the Corporation. All fees and
expenses of the Accounting Firm shall be borne solely by the Corporation. Any
Gross-Up Payment, as determined pursuant to this Section 7, shall be paid by the
Corporation to the applicable Participant within five days of the receipt of the
Accounting Firm’s determination. If the Participant is a Specified Employee, any
tax gross-up payable pursuant to this Section 7 shall be delayed to the first
day of the seventh month following the Participant’s Separation from Service to
the extent required under section 409A of the Internal Revenue Code. Any
determination by the Accounting Firm shall be binding upon the Corporation and
the applicable Participant. As a result of the uncertainty in the application of
Section 4999 of the Internal Revenue Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Corporation should have been made
(the “Underpayments”), consistent with the calculations required to be made
hereunder. In the event the Corporation exhausts its remedies pursuant to
Section 7(c) and the Participant thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayments
that have occurred and any such Underpayments shall be promptly paid by the
Corporation to or for the benefit of the Participant.
          (c) Notification Required. The Participant shall notify the
Corporation in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Corporation of the Gross-Up
Payment. Such notification shall be given as soon as practicable but no later
than 10 business days after the Participant is informed in writing of such
claim. The Participant shall apprise the Corporation of the nature of such claim
and the

-7-



--------------------------------------------------------------------------------



 



date on which such claim is requested to be paid. The Participant shall not pay
such claim prior to the expiration of the 30-day period following the date on
which the Executive gives such notice to the Corporation (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Corporation notifies the Participant in writing prior to the expiration
of such period that it desires to contest such claim, the Participant shall:
     (i) Give the Corporation any information reasonably requested by the
Corporation relating to such claim,
     (ii) Take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,
     (iii) Cooperate with the Corporation in good faith in order to effectively
contest such claim, and
     (iv) Permit the Corporation to participate in any proceedings relating to
such claim; provided, however, that the Corporation shall bear and pay directly
all costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Participant
harmless, on an after-tax basis, for any Excise Tax or income tax, (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 7(c), the Corporation shall control all proceedings taken in connection
with such contest and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct the Participant to pay the tax claimed and sue for a
refund, or contest the claim in any permissible manner, and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that if the
Corporation directs the Participant to pay such claim and sue for a refund, the
Corporation shall pay the amount of such payment to the Participant, and shall
indemnify and hold the Participant harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Corporation’s control of the contest
shall be limited to issues with respect to which the Gross-Up Payment would be
payable hereunder, and the Participant shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

-8-



--------------------------------------------------------------------------------



 



          (d) Repayment. If, after the receipt by the Participant of a Gross-Up
Payment or an amount paid by the Corporation pursuant to Section 7(c), the
Participant becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Participant shall (subject to the Corporation’s compliance with the requirements
of Section 7(c), if applicable) promptly pay to the Corporation the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Participant of an amount paid
by the Corporation pursuant to Section 7(c), a determination is made that the
Participant shall not be entitled to any refund with respect to such claim and
the Corporation does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the Participant shall not be required to repay such amount
to the Corporation, but the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Withholding. Notwithstanding any other provision of this
Section 7, the Corporation may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of each Participant, all or any portion of any Gross-Up Payment.
          (f) Definitions: The following terms shall have the following meanings
for purposes of this Section 7:
     (i) “Excise Tax” shall mean the excise tax imposed under Section 4999 of
the Internal Revenue Code, together with any interest or penalties imposed with
respect to such excise tax.
     (ii) “Parachute Value” of a Payment shall mean the present value as of the
date of the transaction which results in the application of the Excise Tax for
purposes of Section 280G of the Internal Revenue Code of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.
     (iii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Internal Revenue
Code) to or for the benefit of a Participant, whether paid or payable pursuant
to this Plan or otherwise.
     (iv) The “Safe Harbor Amount” of a Participant shall mean 2.99 times the
Participant’s “base amount,” within the meaning of Section 280G(b)(3) of the
Internal Revenue Code.
     (v) “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the transaction which results in the application of the Excise
Tax for purposes of Section 280G of the Internal Revenue Code, as determined by
the Accounting Firm using the discount rate required by Section 280G(d)(4) of
the Internal Revenue Code.

-9-



--------------------------------------------------------------------------------



 



     8. INDEMNIFICATION: If litigation is brought to enforce or interpret any
provision contained herein, the Corporation or applicable subsidiary, to the
extent permitted by applicable law and the Corporation’s or subsidiary’s
Articles of Incorporation, as the case may be, shall indemnify each Participant
who is a party thereto for his reasonable attorneys’ fees and disbursements
incurred in such litigation, regardless of the outcome thereof, and shall pay
interest on any money judgment obtained by the Participant calculated at the
Citibank, N.A. prime interest rate in effect from time to time from the date
that payment to such Participant should have been made under this Plan until the
date the payment is made. Such attorneys’ fees and disbursements shall be paid
promptly as incurred by the Participant.
     9. PAYMENT OBLIGATIONS ABSOLUTE: Except as expressly provided in
Sections 13 and 14, the Corporation’s or subsidiary’s obligation to pay the
Participant the benefits hereunder and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Corporation or any of its
subsidiaries may have against the Participant or anyone else. All amounts paid
or payable by the Corporation or one of its subsidiaries hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the
Corporation or subsidiary shall be final and the Corporation or subsidiary will
not seek to recover all or any part of such payment from the Participant or from
whosoever may be entitled thereto, for any reason whatsoever. No Participant
shall be obligated to seek other employment in mitigation of the amounts payable
or arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of the
Corporation’s or subsidiary’s obligations to make the payments and arrangements
required to be made under this Plan. The Corporation or applicable subsidiary
may at the discretion of the Chief Executive Officer of the Corporation enter
into an irrevocable, third-party guarantee or similar agreement with a bank or
other institution with respect to the benefits payable to an Participant
hereunder, which would provide for the unconditional payment of such benefits by
such third party upon presentment by a Participant of his Certificate (and on
such other conditions deemed necessary or desirable by the Corporation or such
subsidiary) at some specified time after Separation from Service. Such
third-party guarantor shall have no liability for improper payment if it follows
the instructions of the Corporation or such subsidiary as provided in such
Certificate and other documents required to be presented under the agreement,
unless the Corporation or such subsidiary, in a written notice, has previously
advised such third-party guarantor of the determination by its Board of
Directors of ineligibility of the Participant in accordance with Section 14.
     10. CONTINUING OBLIGATIONS: It shall be a condition to the entitlement of a
Participant to any benefits under this Plan that he agree to retain in
confidence any confidential information known to him concerning the Corporation
and its subsidiaries and their respective businesses as long as such information
is not publicly disclosed, except as required by law.
     11. SUCCESSORS:
          (a) The benefits provided under this Plan are personal to the
Participants and, without the prior written consent of the Corporation, shall
not be assignable by any Participant otherwise than by will or the laws of
descent and distribution. This Plan shall inure to the benefit of and be
enforceable by the Participant’s legal representatives.

-10-



--------------------------------------------------------------------------------



 



          (b) This Plan shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.
          (c) The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Plan, “Corporation” shall mean the
Corporation as hereinbefore defined and any other person or entity which assumes
or agrees to perform this Plan by operation of law, or otherwise.
     12. SEVERABILITY: Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     13. OTHER PLANS AND AGREEMENTS: Notwithstanding any provision herein to the
contrary, in the event the Participant’s employment with the Corporation or
applicable subsidiary terminates and the Participant is entitled to receive
termination, separation or other like amounts from the Corporation or any of its
subsidiaries pursuant to any contract of employment, generally prevailing
separation pay policy, or other program of the Corporation or applicable
subsidiary (including, without limitation, the Tier I Plan or the Amended and
Restated MoneyGram International, Inc. Executive Severance Plan (Tier II)), all
such amounts shall be applied to and set off against the Corporation’s or
applicable subsidiary’s obligations as set forth in Sections 6 and 7 of this
Plan. Nothing in this Section 13 is intended to result in set-off of pension
benefits, supplemental executive retirement benefits, disability benefits,
retiree benefits or any other plan benefits not directly provided as termination
or separation benefits.
     14. AMENDMENT AND TERMINATION: This Plan may be amended or terminated by
action of the Board. This Plan shall terminate with respect to a Participant if
the Chief Executive Officer of the Corporation determines that the Participant
is no longer a key executive to be provided a severance agreement and so
notifies the Participant by certified mail at least 30 days before participation
in this Plan shall cease. Notwithstanding the foregoing, no such amendment,
termination or determination adverse in any manner to any Participant in this
Plan may be made (and if made, shall have no effect) on or following the
Effective Date without the express written consent of such Participant.
     15. GOVERNING LAW: This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Plan are not part of the
provisions hereof and shall have no force or effect.
     16. ACCEPTANCE: By acceptance of participation in this Plan, a Participant
agrees to give a minimum of 4 weeks’ notice to the Corporation or any of its
subsidiaries in the event of his voluntary resignation.

-11-